 CARPENTERS LOCAL 
2012
 
(
F
ORCINE CON
CRETE 
&
 
CONSTRUCTION CO
.
)
 
358 NLRB No. 39
 
325
 
Metropolitan Regional Council 
o
f
 
Carpenters, Sout
h-
eastern
 
Pennsylvania, State 
o
f Delaware,
 
a
nd 
Eastern Shore 
o
f Maryland, 
a
nd 
i
ts 
a
ffiliated 
Local,
 
Carpenters Union Local 
2012
 
and
 
Forcine 
Concrete & Construction
 
Co., Inc.
 
Case 
04

CB

010520
 
May 
15
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN 
 
AND 
B
LOCK
 
On May 18, 2011, Administrative Law Judge Arthur J. 
Amchan issued the attached decision. The Acting Ge
n-
eral Counse
l and 
the 
Charging Party filed exceptions and 
supporting briefs.
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.  
 
The Board has considered the decision and the record 
in light of the exceptions an
d briefs and has decided to 

1
 
and conclusions and 
to adopt the recommended Order.
 
ORDER
 
The recommended Order of the administrative law 
judge is adopted and the complaint is dismissed. 
 
 
Edward J. Bonnett Jr., Esq.
,
 
for
 
the General Counsel.
 
 
Stephen J. Holroyd, Esq. (Jennings Sigmond
)
,
 
of Philadelphia, 
Pennsylvania
,
 
for the Respondent.
 
 
Marc Furman 
and
 
Melissa Angeline, Esqs. (Cohen Seglias 
Pallas Greehall & Furman, PC
), 
of Philadelphia, Pennsy
l-
vania
,
 
for the Charging 
Party.
 
 
DECISION
 
S
TATEMENT OF THE 
C
ASE 
 
A
RTHUR 
J
.
 
A
MCHAN
, Administrative Law Judge. This case 
was tried in Philadelphia, Pennsylvania
,
 
on March 28, 2011.  
Forcine Concrete and Construction Co., Inc.
 
(Forcine)
, the 
Charging Party, filed the charge on July 
28, 2010
,
 
and the Ge
n-
eral Counsel issued the complaint on January 20, 2011. 
 
On the entire record, including my observation of the d
e-
meanor of the witnesses, and after considering the briefs filed 
by the General Counsel, 
the 
Respondent
,
 
and the Charging 
Pa
rty I make the following 
 
                                        
                  
 
1
 
There is no 
record 



-
native 

on YouTube and that they would watch the video.  
Accordingly, in 
dismissing the complaint, we 
do not rely on these speculative sta
t
e-
ments
, nor do we rely
 
on 

 
speculation concerning 
how employees would have been affected.  Nor is there evidence that 
the Forcine employees actually became aware, at any time, of their 

 
F
INDINGS OF 
F
ACT 
 
I
.
 
JURISDICTION 
 
Forcine Concrete & Construction Co., Inc., a corporation, 
operates a concrete construction business with a facility in 
Malvern, Pennsylvania. During 2010, Forcine purchased and 
received goods val
ued in excess of $50,000 directly from points 
outside the State of Pennsylvania.  I find that Charging Party 
Forcine  is an employer engaged in commerce within the mea
n-
ing of Section 2(2), (6), and (7) of the Act and that the Union, 
Metropolitan Regional C
ouncil of Carpenters (hereinafter 
MRC) and its affiliated local, Carpenters Local 2012, are labor 
organizations within the meaning of Section 2(5) of the Act. 
 
II
.
 
ALLEGED UNFAIR LABOR
 
PRACTICES 
 

MRC 
violated Section 8(b)(1)(A) of the Act by entering on a 
construction site in Rydal Park, Pennsylvania
,
 
and interrogating 

immigration status and videotaping these interrogations. The 
complaint also
 
alleges that Carpenters Local 2012 violated 
Section 8(b)(1)(A) by editing the videotape taken by MRC and 

YouTube. 
 
The Union initiated a salting campaign aimed at getting Fo
r-
cine Concrete, a no
nunion concrete construction company, to 
hire some of its members including some of it
s
 
council repr
e-
sentatives (business agents) and organizers in September 2009.  
Forcine did not hire these applicants. The Union filed unfair 
labor practice charges allegi
ng that Forcine had violated the Act 
in refusing to consider its members for hire and refusing to hire 
them. These charges were settled prior to instant hearing. 
 
On June 4, 2010, four full
-
time employees of the Union, 
Business Agent or Council Representat
ive Robert Burns, O
r-
ganizers William Dyken, Michael Griffin
,
 
and Richard Rivera 
went to a jobsite in Rydal Park, Pennsylvania, where Forcine 
was working as a subcontractor in the construction of an add
i-
tion to the Presbyterian Inspired Living project.  The
 
g
eneral 
c
ontractor at the site was Whiting
-
Turner Company.  On June 
4, 2010, Forcine had 12

14 employees on this jobsite who were 
installing reinforcing steel bars. 
 
Burns, Dyken, Griffin
,
 
and Rivera wore matching blue polo 
shirts, khaki pants
,
 
and white 
hardhats. All appeared to be 
wea
r
ing some sort of uniform.  However, their clothing did not 
identify them as union representations or give any indication 
who or what they represented. 
 
Rivera, who speaks Spanish, as well as English, carried a 
video recorde
r. The four entered the jobsite without asking 
anyone for permission and climbed a ladder to the second floor 
where a number of Forcine employees were working. 
 
With Dyken acting as spokesman and Rivera translating 
from Spanish to English, the four announc
ed they were doing 

Most of the questions were directed to several Hispanic e
m-
ployees, and primarily concerned their immigration status, but 
also covered other subjects, such as how long they ha
d worked 
for Forcine, how they were hired
,
 
and how they were being 
paid.  The questioning continued for almost 20 minutes until 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
326
 
Thomas Romano, the senior Forcine representative at the 
jobsite, asked the four for identification. When he did so, the 
four cli
mbed down the ladder to ground level and continued 
their interrogation of at least one other Hispanic Forcine e
m-
ployee working at ground level.  Rivera videotaped the interr
o-

the site, most of whic
h shows them interrogating Forcine e
m-
ployees, runs for 18 minutes a
nd
 
10 seconds 
(
Jt. Exh. 2
)
.  There 
is no credible evidence in this record regarding the immigration 

 
At no time did the four union representatives iden
tify the
m-
selves or mention the Union or 
U
nions. They made no effort to 
state by what authority they were on the jobsite or by what 

DVD of the interrogations taken by organizer Rivera establis
h-
es 
that the questioning was done in a very intimidating manner. 
The 
u
nion agents bullied the employees they interrogated.  It is 
also apparent that the four union representatives prevented the 
Forcine employees from working while they were questioning 
them. 
 

u-
r
a
tion of the questioning, the employees being questioned by 

(
Jt. Exh. 1, p. 2, # 12
)
.  This is 
true only in the literal sense.  However, these employees were 
not 
on break and were not working during their interrogations 
because the MRC agents interfered with their work activities. I 
draw this inference in part because the video at times shows 
employees in the background who were working while the 
interrogations wer
e taking place. Moreover, nothing in the vi
d-
eo or elsewhere in the record suggests that the interrogated 
employees were not supposed to be performing work during the 
period MRC agents were questioning them. 
 

,
 
Dyken
,
 
at one point to
ld Forcine 

second floor deck and return in a half
-
hour. Dyken told them 
that he wanted to see documentation of their immigration status 
at that time.  This would have required some employees to s
top 
working and leave the second floor on which they were wor
k-
ing to obtain such papers, if they had them. 
 
The MRC submitted the unedited videotape of its June 4 vi
s-

Forcine had hired employees 
while it was refusing to hire MRC 
applicants. 
 
The MRC edited the videotape and put a 4
-
minute 24
-
second 
version on YouTube with commentary.  The video was viewed 
on YouTube 28,961 times and there were 211 comments posted 
about the edited video. On July 12
, 2010, Carpenters Local 
2012 linked the YouTube video to its Facebook page. 
 
Analysis 
 
Section 8(b)(1)(A) states that it shall be an unfair labor pra
c-
tice for a labor organization or its agents to restrain or coerce 
employees in the exercise of the rights
 
guaranteed in 
S
ection 7 
of the Act. Those 
S

have the right to self
-
organization, to form, join, or assist labor 
organizations, to bargain collectively through representatives of 
their own choosing, and to engage 
in other concerted activities 
for the purpose of collective bargaining or other mutual aid or 
protection, and shall have the right to refrain from any or all 
such activities except to the extent that such right may be a
f-
fected by an agreement requiring mem
bership in a labor orga
n-
ization as a condition of employment as authorized in section 

 
I find that the union representatives restrained and coerced 

2010
,
 
and interrogated them about the
ir immigration status and 
other matters. What is a more difficult question is whether the 
Union restrained and coerced these employees in the exercise 
of their Section 7 rights, thus violating the National Labor Rel
a-
tions Act
 
(the Act)
. 
 
Although the Union


employees were not exercising any right guaranteed by Section 

7 guarantees the right to
 
engage in certain conduct and to r
e-
frain from certain conduct. In order to refrain from conduct, I 
conclude that employees must be presented with a choice as to 
whether to engage in activity or not.  That is not the case in this 
matter.  I conclude that S
ection 7 is not so broad as to protect 
simply working in situations in which the employee is not co
n-
fronted with a choice between engaging in protected activity or 
not. 
 
In 
Teamsters Local 890 (Basic Vegetable Products)
,
 
335 
NLRB 686 (2001)
,
 
the Board foun
d that the 
u
nion violated the 
Section 7 rights of employees who were hired as replacements 
for the 
u
nion strikers, when it videotaped their license plate 
numbers.  The only Section 7 activity that those employees had 
engaged in was accepting a job with a n
onunion employer, as is 

were confronted with a choice by the 
U

or not to continue working in the face of union activity which 
called for at least their passive support in hon
oring the 
U

picket line. 
 
A similar case is 
Electrical Workers Local 98 (MCP Se
r-
vices), 
342 NLREB 740, 752 (2004). There
,
 
the Board found 
that the 
r
espondent 
u
nion violated Section 8(b)(1)(A) when a 
union organizer used his vehicle to block an employ
ee, Vincent 
Ponticello, from operating his forklift. As in the Local 890 case, 
Ponticello knew who was preventing him from working and 
why.  He had met with union officials previously and they had 
asked him to support their organizing effort. The only prot
ected 
activity that Ponticello was engaged 
in 
at the time of the u
n-

However, he would have reasonably connected the 
u

conduct to its solicitation of his support.  Thus, the Electrical 
Worke
rs were coercing Ponticello in deciding whether or not to 
support their organizing campaign. 
 
The General Counsel also cites 
Electrical Workers Local 48 
(Oregon
-
Columbia Chapter of National Electrical Contractors 
Ass
n.
), 
342 NLRB 101 (2004).  In that case,
 
the Board found a 
violation of 
Section 
8(b)(1)(A) because the union operated its 
hiring hall in such a manner as to reward members who partic
i-
pated in its salting campaigns, to the detriment of those who did 
not. This manner of operation clearly had t
he
 
t
endency to c
o-
erce members into engaging in union activity from which they 
 CARPENTERS LOCAL 
2012
 
(
F
ORCINE CONCRETE 
&
 
CONSTRUCTION CO
.
)
 
 
327
 
might otherwise have refrained, and is thus not relevant to the 

 
Still another case cited by the General Counsel is 
Electrical 
Workers Loca
l 98 (TRI
-
M Group, LLC), 
350 NLRB 1104 
(2007).  In that case
,
 
union pickets impeded the ability of an 
employee of a nonunion electrical contractor from dumping a 
load of debris into a dumpster with a backhoe for a half
-
hour.  
Although not specifically addr
essed, I infer that the union did 
so to coerce the employee into assisting it in its labor dispute 
with his employer, thus also making the case distinguishable 
from the instant one. 
 

been calculated
 
to discourage them from working for Forcine 
and had a reasonable tendency to do so.  Regardless of whether 

the conduct of 
the 
Respondent had a reasonable tendency to 
restrain them from continui
ng their employment with Forcine. 

r-

activity or not. 
 
I also conclude that the Union did not violate Section 
8(b)(1)(A) by the posting o
f the edited version of the DVD on 
YouTube and by Local 2012 linking the YouTube posting 
to 
its 
webpage.  It is reasonably likely that Forcine employees would 
become aware that the video in which they were portrayed was 
posted on YouTube and that they 
would visit the YouTube site.  
It is also reasonably likely that other nonnative Hispanic e
m-
ployees would see 
the 
YouTube video.   If so, they would see 
the strong feelings incited by video and would likely be r
e-
strained or inhibited from continuing to wor
k at Forcine 
jobsites or for other nonunion contractors. By viewing the 
YouTube video, they would learn, if they did not already know, 
that it was the Union performing the interrogations on June 4. 
However, as with the interrogation itself, the postings on
 
YouTube and Facebook did not present employees with a 
choice of engaging in protected activity or refraining from e
n-
gaging in protected activity. 
 

h-
er nonunion employees viewing the YouTube video 
and Fac
e-
book page were aware of a labor dispute between MRC and 
Forcine. There is no evidence that any of these employees were 
aware of 
the 

practice charges filed by the MRC.  Thus, nonunion employees 
were 
not being coerced or restrained with respect to supporting 
the Union in these matters. 
 
C
ONCLUSION O
F 
L
AW 
 


immigration status and othe
r matters and videotaping 
the inte
r-
rogations, did not engage in unfair labor practices affecting 
commerce within the meaning of Section 8(b)(1)(A) and Se
c-
tion 2(6) and (7) of the Act.
 
On these findings of fact and conclusions of law and on the 
entire recor
d, I issue that following recommended
1
 
ORDER
 
The complaint is dismissed.
 
                                        
                  
 
1
 
If no exceptions 

Rules and Regulations, the findings, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them shall be deemed waived for all pu
r-
poses.
 
 
